UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010 Commission File Number:001-162171 NORDIC AMERICAN TANKER SHIPPING LIMITED (Translation of registrant's name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a press release of Nordic American Tanker Shipping Limited (the "Company"), dated December 6, 2010, announcing that the Company took delivery of the Nordic Vega, a suezmax newbuilding. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3ASR (Registration No. 333-162171) filed on September 28, 2009 and Form F-3ASR (Registration No. 333-158212) filed on March 26, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORDIC AMERICAN TANKER SHIPPING LIMITED (registrant) Dated:December 6, 2010 By: /s/ Herbjørn Hansson Herbjørn Hansson Chairman, Chief Executive Officer and President Exhibit 1 Nordic American Tanker Shipping Ltd. - (NYSE: NAT) Further Fleet Expansion; Delivery of Vessel no. 19. Hamilton, Bermuda, December 6, 2010 Nordic American Tanker Shipping Ltd. (the "Company") today took delivery of the Nordic Vega, a suezmax newbuilding, built at a Far Eastern yard. Including the Nordic Vega the fleet of the Company consists of 19 suezmax vessels (approx. 150,000 deadweight tons each) of which two are newbuildings being built at Samsung Heavy Industries Co., Ltd. These vessels are expected to be delivered in 3Q11 and 4Q11, respectively. The Nordic Vega will be employed in the spot market through the Gemini Suezmax cooperation. Going forward, the Company is continuously seeking to expand its dividend and earnings capacity through further acquisitions. No equity issue is under planning. The Company has ample financial resources - having no net debt after delivery of the Nordic Vega. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this press release may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "will," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. We undertake no obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand in the tanker market, as a result of changes in OPEC's petroleum production levels and world wide oil consumption and storage, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission, including the prospectus and related prospectus supplement, our Annual Report on Form 20-F, and our reports on Form 6-K. Contacts: Scandic American Shipping Ltd Manager for: Nordic American Tanker Shipping Limited P.O Box 56, 3201 Sandefjord, Norway Tel: + 47 33 42 73 00 E-mail: nat@scandicamerican.com Web site: www.nat.bm Rolf Amundsen, Investor Relations Nordic American Tanker Shipping Limited Tel: +1 or + 47 Gary J. Wolfe Seward & Kissel LLP, New York, USA Tel: +1 Turid M. Sørensen, CFO Nordic American Tanker Shipping Limited Tel: + 47 33 42 73 00 or + 4790572 927 Herbjørn Hansson, Chairman and Chief Executive Officer Nordic American Tanker Shipping Limited Tel: +1 or + 47 901 46291
